DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention (merely stating that something does something does not in, and of itself, enable one of ordinary skill in the art to make and/or use the invention). The specification fails to disclose: how the transceiver activates and/or deactivates the weapon based upon the images in front of a barrel of a weapon, images in the 360-degree field around the weapon, and images of the operator, what constitutes a 360 by 360 field of view, what constitutes a remote authority and how the transceiver provides data indicative of a location of the weapon, it is not clear how the transceiver provides data indicative of video, how the transceiver provides the bi-directional . 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the barrel", “the gun”, “the operator” and “the images”.  There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 3, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 5 recites the limitation "the frame".  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the user".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karmanov et al. (US Patent Application Publication 2014/0250753) in view of Palazzolo (US Patent Application Publication 2019/0281259). Karmanov et al. discloses a weapon comprising a forward camera (9) coupled to an end of the weapon, the forward camera captures images in front of a barrel of the weapon; an operator camera (8) coupled to of the weapon the operator camera captures images of the operator of the weapon; and a transceiver (par. 0037) configured for receiving a signal to activate and/or deactivate the weapon based upon the images from the camera. Although Karmanov et al. does not expressly disclose a 360-degree camera coupled to or within the gun, the 360-degree camera captures images in a 360-degree field around the weapon, Palazzolo does. All the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.



7. The weapon of claim 1, wherein the operator camera comprises one or more cameras positioned to obtain a clear view of an operator of the weapon.

8. The weapon of claim 1, wherein the transceiver provides data indicative of a location of the weapon to a remote authority.
9. The weapon of claim 1, wherein the transceiver provides data indicative of video.

10. The weapon of claim 1, wherein the transceiver provides bi-directional audio communication with a remote authority.

11. The weapon of claim 1, wherein the user is authenticated by a remote authority via the transceiver.

12. The weapon of claim 1, wherein the weapon is authorized by a remote authority via the transceiver.

13. The weapon of claim 1, wherein the weapon is de-authorized by a remote authority via the transceiver.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karmanov et al. in view of Palazzolo as applied to claim 1 above, and further in view of Araya et al. (US Patent Application Publication 2016/0042767). Araya et al. discloses the claimed weapon but does not disclose the weapon further comprising a rear camera that provides images behind an operator, however Araya et al. does. Araya et al. teaches a weapon system further comprising a rear camera (21, 34, 44, 43, 51, 54, 66, 74) that have the ability for providing images from behind an operator and are coupled to the weapon via a transceiver (and other remote stations).  All the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 

Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karmanov et al. in view of Palazzolo as applied to claim 1 above. Karmanov et al. and Palazzolo disclose the claimed invention except for the multiple cameras of each camera.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize multiples of cameras since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. V. Bemis Co., 193 USPQ 8.

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karmanov et al. in view of Palazzolo as applied to claim 1 above, and further in view of Hrling et al. (US Patent 5,953,844). Harling et al. teaches a detector positioned near a trigger of the weapon, wherein when an operator’s finger is one or near the trigger authorization is initiated and/or maintained. All the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE CLEMENT whose telephone number is (571)272-6884.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571.272.6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHELLE CLEMENT/Primary Examiner, Art Unit 3641